  Case 3:20-cv-00830-NJR Document 8 Filed 12/14/20 Page 1 of 5 Page ID #48




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JIMMIE SMITH,                                      )
                                                    )
                 Plaintiff,                         )
                                                    )
 vs.                                                )          Case No. 20-cv-830-NJR
                                                    )
                                                    )
 WARDEN BROOKHART, DOCTOR                           )
 PITTMAN, and SERGEANT PERDUE,                      )
                                                    )
                Defendants.                         )
                                                    )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Jimmie Smith, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Lawrence Correctional Center, brings this action for deprivations of his

constitutional rights pursuant to 42 U.S.C. § 1983. In his Complaint (Doc. 1), Smith alleges

Defendants were deliberately indifferent to injuries he sustained in a fall, in violation of the Eighth

Amendment. Smith seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).




                                                  1
  Case 3:20-cv-00830-NJR Document 8 Filed 12/14/20 Page 2 of 5 Page ID #49




                                           The Complaint

        Smith makes the following allegations in the Complaint (Doc. 1): On October 30, 2019,

Sergeant Perdue moved Smith from the lower cells to the upper cells (Id. at p. 5). He informed

Perdue that he had a lower cell permit and could not carry his property up the stairs due to anemia

and blood deficiencies. He also informed Perdue that walking up the stairs would make him dizzy.

Perdue made him move his property up the stairs despite his complaints. Smith then informed

Perdue that he needed to see a nurse because he was suffering from dizziness, but Perdue refused

to call a nurse.

        Later that day, while walking down the stairs on the way to chow, Smith became dizzy and

lost his balance, falling down the stairs (Doc. 1, p. 5). He injured the right side of his head and leg

as well as his spinal cord. He was taken to the healthcare unit where he was seen by a nurse who

filled out a medical report. He saw Dr. Pittman and informed her that he had injuries to his head

and leg, and that he twisted his spinal cord (Id. at p. 7). He also asked for pain medication, but she

did not provide him with any medications. He also reported swelling in his head and an injury to

his spinal cord, but she denied him an x-ray (Id.). He filled out offender request forms that he sent

to both Dr. Pittman and Warden Brookhart informing them of his injuries and asking to be seen

by a neurologist for the swelling in his head, but they never responded to the requests (Id. at p. 8).

He continued to suffer pain from the swelling in his head and twisted spinal cord (Id. at p. 9).

                                             Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following two counts:

        Count 1:       Eighth Amendment deliberate indifference claim against
                       Perdue for ignoring Smith’s medical permit and refusing to call
                       a nurse for his dizziness.



                                                  2
    Case 3:20-cv-00830-NJR Document 8 Filed 12/14/20 Page 3 of 5 Page ID #50




        Count 2:          Eighth Amendment deliberate indifference claim against Dr.
                          Pittman and Warden Brookhart for denying Smith care for his
                          injuries sustained in the fall.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

        At this stage, Smith states viable claims in Count 1 against Perdue and Count 2 against Dr.

Pittman and Warden Brookhart for deliberate indifference to his serious medical needs. Estelle v.

Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016)

                                               Pending Motions

        As to his motion for counsel (Doc. 3), Smith indicates that he has some college education.

Although he states he was unable to find an attorney due to Covid-19, he fails to indicate whether

or not he even wrote attorneys seeking representation. See Pruitt v. Mote, 503 F.3d 647, 654-5 (7th

Cir. 2007). Accordingly, his request for counsel is DENIED. Should Smith choose to move for

recruitment of counsel at a later date, the Court directs Smith to (1) contact at least three attorneys

regarding representation in this case prior to filing another motion, (2) include in the motion the

name and addresses of at least three attorneys he has contacted, and (3) if available, attach the

letters from the attorneys who declined representation. He should also include in his motion a

specific statement as to why he believes recruitment of counsel is necessary in his case.




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
  Case 3:20-cv-00830-NJR Document 8 Filed 12/14/20 Page 4 of 5 Page ID #51




                                           Disposition

       For the reasons stated, Count 1 shall proceed against Sergeant Perdue. Count 2 shall

proceed against Dr. Pittman and Warden Brookhart.

       The Clerk of Court shall prepare for Defendants Sergeant Perdue, Dr. Pittman, and Warden

Brookhart: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and

(2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a

copy of the Complaint, and this Memorandum and Order to the defendants’ place of employment

as identified by Smith. If a defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on that defendant, and the Court will require that

defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       If a defendant can no longer be found at the work address provided by Smith, the employer

shall furnish the Clerk with the defendant’s current work address, or, if not known, defendant’s

last-known address. This information shall be used only for sending the forms as directed above

or for formally effecting service. Any documentation of the address shall be retained only by the

Clerk. Address information shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.




                                                4
  Case 3:20-cv-00830-NJR Document 8 Filed 12/14/20 Page 5 of 5 Page ID #52




       If judgment is rendered against Smith, and the judgment includes the payment of costs

under Section 1915, he will be required to pay the full amount of the costs, regardless of whether

his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Smith is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 12/14/2020

                                                       ____________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                          Notice to Plaintiff

         The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the defendants
will enter their appearance and file an Answer to your Complaint. It will likely take at least 60
days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that
it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a
Scheduling Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,
to give the defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  5
